         Case 1:19-cr-00373-PGG Document 266 Filed 02/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                              ORDER

MICHAEL AVENATTI,                                            (S1) 19 Cr. 373 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that any post-trial motions filed by Defendant are due by

March 16, 2020. The Government’s opposition is due by April 6, 2020. Any reply from

Defendant is due by April 13, 2020.

               It is further ORDERED that the sentencing of the Defendant will take place on

June 17, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due on May 28,

2020, and any submission by the Government is due on June 4, 2020.

               The Probation Department is directed to prepare a presentence investigation

report for the Defendant.

Dated: New York, New York
       February 14, 2020
